Citation Nr: 1631396	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of unauthorized medical expenses for private medical care and ambulance services from January 8, 2013 to January 11, 2013.   


ATTORNEY FOR THE BOARD

John Francis, Counsel 












INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from multiple April 2013 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.  The VA Health Administration Cental Office has current jurisdiction. 

In a September 2013 substantive appeal, the Veteran requested a hearing before the Board at a local Regional Office.  In March 2014, the Board remanded the claim to schedule a hearing.  In records of telephone contact between representatives of VA Regional Offices in Buffalo and New York, the Veteran withdrew his request for a hearing for medical and financial reasons.  38 C.F.R. § 20.704 (d) (2015). 


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA Health Care system since 2002, had no other insurance or medical payment contracts, had no contractual recourse for payment by a third party, and was personally liable for the charges 

2.  The Veteran did not sustain an accident or workplace injury, and has no record of service-connected disabilities or participation in a vocational rehabilitation program. 

3.  Emergency services were provided to the Veteran on January 8-9, 2013 by a community ambulance service and private hospital emergency department held out as providing emergency care to the public. 

4.  The Veteran as layperson would have expected that delay in seeking immediate medical attention for difficulty swallowing and breathing on January 8, 2013 would have been hazardous to his life or health  and that he could reasonably expect the absence of immediate medical attention to result in placing the his health serious jeopardy. 

5.  There is competent, credible, and uncontroverted evidence that on January 8, 2013, representatives of the Albany VAMC directed the ambulance crew by radio to transport the Veteran to a private hospital.

6.  The Veteran's medical condition stabilized not later than his voluntary discharge from the private hospital on January 9, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement for Town of [redacted] emergency ambulance services and [redacted] expenses incurred on January 8, 2013 and January 9, 2013 are met. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1004, 17.1005 (2015).

2.  The criteria for reimbursement for [redacted] expenses incurred on January 11, 2013 are not met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1004, 17.1005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  These statues and implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).   See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain separate notice requirements.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. 
§ 17.124 (2015).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17.  38 C.F.R. § 17.132 (2015).  Although the original claims forms are not of record, the VAMC referred to four specific claim numbers and records of performance of private medical care, ambulance care and transport, invoices establishing the amount owed, and the Veteran's explanation of the circumstances requiring non-VA emergency treatment are of record.  The VAMC provided a statement of the case with the reasons and basis for the denial.  

Generally, the treatment of a Veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2015).  VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8) (West 2014); 38 C.F.R. §17.52 (2015).  There is no assertion, nor does the evidence show, that VA contracted with [redacted] or ambulance services from the Town of [redacted] for any of the medical treatment expenses at issue in this appeal.  

As noted above, the file before the Board does not contain the original claims.  The VAMC decisions refer only to claims made under 38 U.S.C.A. § 1725.  As the April 2013 decisions by the Canandaigua VAMC do not challenge the timeliness or form of the claims, the Board will proceed as if these requirements were met.  See 38 C.F.R. § 17.1004.  The Veteran does not have a Veterans Benefits Management System electronic disability benefits file nor does the Veteran contend that he has service-connected disabilities or that he was a participant a VA vocational rehabilitation program.  Therefore, the Veteran is not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728 (West 2014).  

To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran has to satisfy all of nine of the following conditions: 

(1) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(2) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(3) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(4) The claim for payment if reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility; 

(5) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(6) The veteran is financially liable to the provider of emergency treatment for that treatment;

(7) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(8) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment, and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(9) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment.  

38 C.F.R. § 17.1002.

VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment. 38 C.F.R. § 17.1005(b).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 38 C.F.R. § 17.1005(c).

Finally, if a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.1005(d).  If VA fails to promptly transfer the Veteran to a VA facility upon request, once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his own.

In an August 2013 notice of disagreement and an October 2013 statement, the Veteran provided the following information.  He reported that he had been enrolled in the VA Health Care system since 2002, was totally blind without light perception, lived alone, and had a history of transient ischemic attacks causing aphasia and stress related amnesia.  He noted that he had experienced a restriction in his throat from food on December 29, 2012.  At that time he had chest pain and difficulty breathing, suspected that he was having a myocardial infarction, called for an ambulance, and requested to be transported to the Albany VAMC.  However, the ambulance crew from the Town of [redacted], New York (town ambulance) called the VAMC and was directed to transport the Veteran to the private [redacted] (AMC).  The next day, he asked to be transferred to the VAMC where he received regular care because he had no other insurance.  He remained in the private hospital over a weekend, complying with private medical advice.  He notified the VAMC on the first day of the New Year and again the next day, declined an endoscopy offered by AMC was discharged on January 2, 2013. 

In a December 29, 2012 town ambulance report, the crew noted that the Veteran had a partial airway obstruction but that the Veteran had removed the food prior to their arrival and was vomiting but could maintain his airway.  The crew noted that the Veteran initially asked for transport to the VAMC but that the VAMC called and changed the destination to AMC.  The Veteran did not submit records of the emergency or non-emergency care that he received and did not submit an invoice for services.  Therefore, a claim, if any, for reimbursement for care from December 28, 2012 to January 2, 2013 was not adjudicated by the VAMC and is not before the Board on appeal.  

The Veteran further reported that he experienced a similar episode on January 8, 2013 that manifested as extreme chest pain and difficulty breathing.  He reported that he again overheard the ambulance crew on a radio to the Albany VAMC but was transported instead to AMC.  He again reported to AMC that he had no insurance and received regular care at VAMC.  He noted that he underwent an endoscopy on January 9, 2013, was informed that he had an esophageal ulcer, and was discharged with improved respiration.  

In a January 8, 2013 town ambulance report, the crew noted the Veteran had difficulty breathing and swallowing water. The Veteran was able to breathe but was coughing flem and mucus.  The crew transported the Veteran to AMC. In a late entry on the report in February 2013 and in a September 2013 letter, the town chief of emergency medical services noted that the Veteran had requested transport to VAMC but that the ambulance crew was directed by radio by the Albany VAMC to transport the Veteran to AMC because VA would not accept him due to the medical issues he was presenting at the time.   

The attending physician at AMC prepared a treatment report on the afternoon of January 9, 2013.  The physician noted the Veteran's medical history that included recurrent dysphagia with numerous previous hospital admissions, right vocal cord paralysis as residuals of a stroke in 2002, and complete blindness.  The Veteran also had a history of hypertension, diabetes, and surgery at several joints but no cardiovascular or respiratory diseases.  On admission, the Veteran reported that he had successfully eaten lunch the previous day but was unable to drink water.  On arrival, the Veteran was retching and making inspiratory stridor sounds but not coughing blood or food.  A clinical examination showed no throat lesions or swelling or respiratory restrictions.  Upon review of hospital records, the physician noted the previous admission for similar symptoms and that the Veteran had previously undergone an endoscopy and a swallow study that were normal.  The physician did not note that the Veteran underwent another endoscopy during the current admission.  The physician noted his concern to find the cause of the retching and his plan to administer intravenous fluids and medication.  However, when explaining the results of the tests and current plan, the Veteran became angry that he was being accused of faking the symptoms and left the hospital without receiving care.  

The four claims for unreimbursed medical expenses on appeal are as follows: 

1.  Town of [redacted] ambulance services on January 8, 2013: $1000.00.
2.  AMC emergency room services and medication on January 8, 2013:  $1196.00.
3.  Treatment by a physician's assistant at AMC on January 9, 2013; $37.00.
4.  Treatment by a physician at AMC on January 11, 2013: $325.00. 

In decisions in April 2013 and in an August 2013 statement of the case, the Canandaigua VAMC denied reimbursement for these expenses citing a chief of staff's determination that a VA facility was readily available in the Veteran's geographic area and was capable of furnishing economical care.  The Canandaigua VAMC did not address the whether there was a need for emergency care as viewed by a layperson, the point of stabilization if applicable, or the report by the ambulance crew and chief that VA had directed transport to AMC.  

The Board finds that reimbursement for medical and ambulance expenses as shown on invoices from the Town of [redacted] and [redacted] on January 8 and January 9, 2013 is warranted.  Reimbursement for the expenses incurred for care by physician on January 11, 2013 is not warranted. 

The Board first finds that criterion (1) and criteria (5) through (9) of 38 C.F.R. 
§ 17.1002 listed above are met.  The Board finds from review of the January 9, 2013 hospital attending physician's summary, hospital invoices, and ambulance reports that services were provided in a hospital emergency department and by emergency transport services available to the public.  The Veteran credibly reported that he was enrolled in the VA Health Care system since 2002, received all regular care from VA facilities, had no other insurance or medical payment contracts, and had no contractual recourse for payment by a third party.  This information would be of record in the VA Health Care system, and the Canandaigua VAMC did not challenge the Veteran's compliance with these criteria.  The evidence supports that the Veteran was personally liable for the charges because the invoices were addressed to the Veteran with no annotations of any insurance coverage other than possible VA reimbursement.  Treatment records from January 8 and January 9, 2013 and the Veteran's lay statements show that he did not sustain an accident or workplace injury.  As there is no record of service-connected disabilities or participation in a vocational rehabilitation program, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

The Board finds that criteria (2) above is met.  Considering the Veteran's blindness, living alone, and history of stroke and vocal cord paralysis, it is reasonable that the Veteran as layperson would have expected that delay in seeking immediate medical attention for difficulty swallowing and breathing would have been hazardous to his life or health  and that he could reasonably expect the absence of immediate medical attention to result in placing the his health serious jeopardy, notwithstanding the results of endoscopy and swallow tests that later failed to show clinical evidence or pathology to explain his acute symptoms.  The ambulance crew was sufficiently concerned to contact the Albany VAMC by radio and deliver the Veteran promptly for care.  Neither the attending clinicians at AMC nor the VA chief of staff challenged the Veteran's lay perception of the need for emergency care. 

The Board finds that criteria (3) above is met.  The Board acknowledges the Canandaigua VAMC chief of staff's retrospective determination that the Albany VAMC had adequate facilities to provide an appropriate level of care.  The Board accepts that determination but finds that it was not understood by the Veteran or by the emergency medical care providers at the time.  In fact, the ambulance crew credibly reported that Albany VAMC representatives told them by radio to transport the Veteran to the private hospital in view of his acute symptoms.  Moreover, the Veteran stated credibly that he initially requested transportation to the Albany VAMC where he already received regular medical care from providers familiar with his history.  The Board also places probative weight on the written statement of the town chief of emergency services who reported VA radio directions to proceed to the private hospital.  The Canandaigua VAMC decision on reimbursement did not address this evidence, and adjudicators did not seek other evidence such as VA radio logs or testimony from on-watch employees to confirm or deny the VA radio directions.   

Finally, the Board finds that criterion (4) above is met for the reimbursement of ambulance services, emergency room use and medication, and physician assistant's service on January 8 and 9, 2013 but not for the care of a physician on January 11, 2013.   The Veteran was taken by ambulance to AMC and admitted at approximately 5 pm on January 8.  He was noted to be in possible respiratory distress, underwent a thorough examination with the knowledge of his history of stroke and vocal cord paralysis, and received medication.  The charges for medical services are limited to ambulance transport, emergency room assessments, and medication.  The Veteran chose to leave the hospital the next day without further care and without separate charges for overnight or physician's care.  The Board finds that the need for emergency transport and examination ended on January 9, and the Veteran was stable not later than his voluntary departure that day.  Therefore, the criteria for emergency care were met on January 8 and January 9.  However, because he departed AMC on January 9, care provided on January 11 occurred after stabilization and reimbursement is not warranted.  


ORDER

Reimbursement for Town of [redacted] emergency ambulance services and [redacted] expenses incurred on January 8, 2013 and January 9, 2013 is granted, subject to regulatory payment limitations of 38 C.F.R. § 17.1005(a) (2015). 

Reimbursement for [redacted] expenses incurred on January 11, 2013 is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


